Citation Nr: 0605704	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  02-01 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1952 to 
November 1953. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA), Pittsburgh, 
Pennsylvania, Regional Office (RO), which denied, among other 
things, service connection for hypertension. The veteran 
filed a timely appeal of this determination to the Board.

In July 2003, the Board remanded this claim for further 
development and adjudication.  This having been completed, 
the case is once again before the Board.  


FINDINGS OF FACT

Hypertension did not have its onset during service or within 
one year of service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in January and 
September 2004, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By way of 
these letters, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claim of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records or medical opinions, and was generally invited to 
submit evidence relevant to his claim.  

By way of a November 2001 rating decision, a March 2002 
Statement of the Case, and an August 2005 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claim, and the basis for the denial of the claim.  These 
documents, as well as the RO's VCAA and development letters, 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the August 2005 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of post-service VA and private medical 
treatment records, VA examinations in connection with his 
claims, lay statements submitted by the veteran, and 
statements submitted by the veteran and his representative in 
support of his claims.  The Board also notes that this case 
has been remanded for additional development, to include a VA 
examination in connection with his hypertension.  

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including cardiovascular disease and hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the Board also notes that the veteran's service 
medical records could not be obtained from the National 
Personnel Records Center because they were apparently 
destroyed in the 1973 fire at that facility, and that the 
RO's diligent efforts to obtain the service medical records 
proved be futile.  The Board recognizes its heightened duty 
to explain its findings and conclusions and to consider 
benefit of the doubt and corroborative testimony such as 
buddy statements in cases where records are unavailable.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992); see also Veterans Benefits 
Administration Manual M21-1, part VI, (Manual) paragraph 
7.25(b).  

In this case, the veteran has been diagnosed with 
hypertension.  Therefore, although the Board has reviewed the 
lay and medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
condition is related to his military service.  

The veteran in this case reports that he has had hypertension 
since he was discharged from the service in 1953.  He 
indicated that he was hospitalized for a week prior to 
discharge for hypertension and submitted a statement from a 
fellow serviceman supporting his contention.  This lay 
statement indicated that the fellow serviceman had been 
hospitalized with the veteran in November 1953 and that the 
veteran had been hospitalized for hypertension.  The 
veteran's file also contains information from the Office of 
the Surgeon General for 1953 indicating that the veteran had 
been admitted to Fort Meade in November 1953 for observation, 
medical or surgical, and had been kept in the hospital for 
seven days.  No further information, about the diagnosis or 
condition for which the veteran was hospitalized was given.  
Finally, the veteran's file contains the records of the 
veteran's physician indicating that the veteran had been 
examined in December 1950 and that he did a history and a 
physical.  No mention of hypertension, however, was made.

After this, the file is silent with respect to hypertension 
until 1968, when the veteran's medical records indicated that 
he had hypertension.  Records dating from March 1968 to April 
1973 indicated blood pressure readings ranging from 138/88 to 
190/100.  

Records from the years 2001 through 2004 also indicate that 
the veteran suffers from hypertension and that he takes 
medication for his condition.  

In April 2004, the veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that the 
veteran's claims file was reviewed.  The veteran indicated a 
history of hypertension since service.  The examiner noted 
that the veteran did not describe any restrictions, 
limitations or symptoms related to hypertension prior to his 
retirement.  During the examination, the veteran was noted to 
have no symptoms of hypertension, like dizziness, and had no 
symptoms of coronary artery disease.  The veteran had no 
chest pain, palpation or shortness of breath, and his 
activity is not limited.  The veteran was taking medication 
for his condition.  The veteran was indicated to have had a 
myocardial infarction in 1982.  Afterwards, he underwent a 
cardiac catheterization and coronary angiography.  The 
veteran was diagnosed with essential hypertension, under good 
control.  No opinion regarding nexus to service was offered.  

In June 2005, the veteran was again afforded a VA in 
connection with his claim.  The examiner, who was the same 
examiner that examined the veteran in April 2004, indicated 
that the veteran's claims file was available and his medical 
history was reviewed.  After reviewing the record and the 
veteran's contentions, the examiner stated that, apart from 
the veteran's word and history, there is no record of 
hypertension or any documented record that he had 
hypertension in the service or one year after service.  The 
examiner then stated that "[i]n conclusion, the patient has 
essential hypertension, as I mentioned in the previous 
report.  The etiology of the hypertension is not related to 
the patient's military service.  There is no evidence that 
his hypertension started or was diagnosed during military 
service or within the first year post discharge.  Thus, it is 
not at all likely that the veteran's hypertension had its 
onset during military service or is etiologically related to 
his military service."

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's 
hypertension is related to a disease or injury in service.  
Here, the Board notes that, while the veteran and his fellow 
serviceman indicated that he was hospitalized for 
hypertension just prior to discharge, there is no medical 
evidence in the record indication hypertension in service or 
within one year of service.  In addition, the VA examiner 
looking at the veteran's case, including the evidence 
consistent with the veteran's contentions, found that it is 
not at all likely that the veteran's hypertension had its 
onset during military service or is etiologically related to 
his military service.  And while the veteran testified that 
his hypertension began in service, and submitted supporting 
lay statements to this effect, the Board notes that lay 
persons are not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Without medical evidence 
linking his condition with his active duty service, there is 
no basis upon which to establish service connection.  Service 
connection for hypertension must therefore be denied.  


ORDER

Service connection for hypertension is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


